     Case 20-11878 Doc 16 Filed 11/11/20 Entered 11/11/20 23:17:22 Imaged Certificate of
                                    Notice Page 1 of 4
Information to identify the case:
Debtor
                  X Fusion, LLC                                                                   EIN 83−2723643
                  Name


United States Bankruptcy Court Eastern District of Louisiana
                                                                                                  Date case filed for chapter 7 11/6/20
Case number: 20−11878 Section A Office Code: 2

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                            12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                       X Fusion, LLC

2. All other names used in the dba X Fusion Family Arena
   last 8 years
3. Address                                  1037 Oak Crest Drive
                                            Covington, LA 70435

4. Debtor's attorney                        Phillip K. Wallace                                                   Contact phone (985) 624−2824
                                            4040 Florida Street
   Name and address                         Suite 203
                                            Mandeville, LA 70448

5. Bankruptcy trustee                       Wilbur J. (Bill) Babin Jr.                                           Contact phone (504) 833−8668
                                            3027 Ridgelake Drive
   Name and address                         Metairie, LA 70002

6. Bankruptcy clerk's office                United States Bankruptcy Court                                       Hours open:
                                            Eastern District of Louisiana                                        8:30 − 4:30 Monday − Friday
   Documents in this case may be            Hale Boggs Federal Building
   filed at this address. You may           500 Poydras Street, Suite B−601
   inspect all records filed in this case                                                                        Contact phone 504 589−7878
                                            New Orleans, LA 70130
   at this office or online at
   www.pacer.gov.                                                                                                Date: 11/6/20

7. Meeting of creditors                     December 3, 2020 at 09:00 AM                                          Location:
   The debtor's representative must
   attend the meeting to be                 The meeting may be continued or adjourned to a later date. If         Telephone Conference
   questioned under oath. Creditors         so, the date will be on the court docket.
   may attend, but are not required to      At the meeting, the trustee may give oral notice of an intention      Trustee:
   do so.                                   to abandon estate property.
                                            Debtor attorneys will be responsible for verifying both the
                                            debtors' photo ID and the debtors? social security number on
                                            the record. If you are a pro se debtor who appears by
                                            telephone, the trustee may require that you appear at a
                                            continued meeting in order to present your proof of                   Wilbur J. (Bill) Babin Jr.
                                            identification and social security number and to affirm that you      Call In Number: 866−707−5051
                                            were the one who testified at the telephonic meeting. If you
                                            have any questions or concerns, please contact your attorney          Call In Passcode: 5012318
                                            or the bankruptcy case trustee (see box 5).
   Debtor(s) must inform the court of any change of address as long as this case or any related adversary proceeding is pending. B. R. 4002.
   Failure to do so may result in dismissal of the case.



8. Proof of claim                           No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
     Case 20-11878 Doc 16 Filed 11/11/20 Entered 11/11/20 23:17:22 Imaged Certificate of
                                    Notice Page 2 of 4
    claim unless you receive a notice   that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign             If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                              extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                        any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 1
           Case 20-11878 Doc 16 Filed 11/11/20 Entered 11/11/20 23:17:22 Imaged Certificate of
                                          Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Louisiana
In re:                                                                                                                 Case No. 20-11878-MSG
X Fusion, LLC                                                                                                          Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 053L-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Nov 09, 2020                                               Form ID: 309C                                                             Total Noticed: 28
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 11, 2020:
Recip ID                Recipient Name and Address
db                    + X Fusion, LLC, 1037 Oak Crest Drive, Covington, LA 70435-9375
smg                   + Collector of Revenue, City of New Orleans, Department of Finance, 1300 Perdido Street, RM 1W15, New Orleans, LA 70112-2128
smg                     U. S. Attorney's Office, Eastern District of Louisiana, 650 Poydras Street, Suite 1600, New Orleans, LA 70130-7212
3846079               + Adam P. Paredes, 1037 Oak Crest Drive, Covington, LA 70435-9375
3846080                 Barr Credit Services/Coastal Env. Serv, 5151 E. Broadway Boulevard, Suite 800, Mountain Grove, MO 65711
3846081               + Brinks Home Security, Dept. CH 8628, Palatine, IL 60055-0001
3846082               + Certegy Payment Solutions, LLC, a/k/a Complete Payment Recovery, P. O. Box 30272, Tampa, FL 33630-3272
3846083               + City of Covington, Post Office Box 4057, Covington, LA 70434-4057
3846084                 Cleco Power, LLC, P. O. Box 660228, Dallas, TX 75266-0228
3846085                 Clicklease, LLC, 1182 W 2400 S, Suite A, Salt Lake City, UT 84119-8510
3846087                 Fidelity Bank, 3829 Veterans Boulevard, Metairie, LA 70002
3846088               + First Data, c/o TASQ Technology, Attention: Terminal Returns, 1169 Canton Road, Marietta, GA 30066-6066
3846090              #+ Imperial Advance, 247 W. 36th St., 2nd Floor, New York, NY 10018-0274
3846092               + Lee Road Junior High PTA, Third Ward Justice Court, Parish of St., Tammany, 73477 Tammy Lane, Covington, LA 70435-6471
3846094               + Merchant Services Collections, 6789 Quail Hill Parkway #432, Irvine, CA 92603-4233
3846095              ++ PROFESSIONAL RECOVERY CONSULTANTS INC, 2700 MERIDIAN PARKWAY, SUITE 200, DURHAM NC 27713-2450 address
                        filed with court:, Professional Recover Consultants, Inc., Spectrum, 2700 Meridian Parkway, Suite 200, 27713-2204
3846096               + Ricky M. Juban, Real Estate Appraiser, 30684 Wild Iris Way, Springfield, LA 70462-8166
3846097               + Schech Properties, Inc., c/o Charles Scheck, President, 80440 Hwy 25, Folsom, LA 70437-3012
3846098               + St. Tammany Parish Tax Collector, c/o Margaret H. Kern, Jones, Fussell, Post Office Box 1810, Covington, LA 70434-1810
3846099                 United Site Services, Inc., Diane Rainwater, Collections Specialist, 9486 Louisiana 23, Belle Chasse, LA 70037
3846101               + WIX Payments, 500 Terry A Francois Boulevard, San Francisco, CA 94158-2354

TOTAL: 21

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: PhilKWall@aol.com
                                                                                        Nov 09 2020 19:13:00      Phillip K. Wallace, 4040 Florida Street, Suite 203,
                                                                                                                  Mandeville, LA 70448
tr                     + EDI: BWJBABINJR.COM
                                                                                        Nov 10 2020 00:13:00      Wilbur J. (Bill) Babin, Jr., 3027 Ridgelake Drive,
                                                                                                                  Metairie, LA 70002-4924
smg                    + Email/Text: bankruptcy_bpc@lwc.la.gov
                                                                                        Nov 09 2020 19:14:00      Louisiana Workforce Commission, UI Tax
                                                                                                                  Liability and Adjudications, Attn: Bankruptcy
                                                                                                                  Unit, 1001 N. 23rd Street, Baton Rouge, LA
                                                                                                                  70802-3338
ust                    + Email/Text: ustpregion05.nr.ecf@usdoj.gov
                                                                                        Nov 09 2020 19:14:00      Office of the U.S. Trustee, 400 Poydras Street,
                                                                                                                  Suite 2110, New Orleans, LA 70130-3238
3846091                + EDI: IRS.COM
                                                                                        Nov 10 2020 00:13:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Unit, P. O. Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
3846093                + EDI: LADOR
                                                                                        Nov 10 2020 00:13:00      Louisiana Department of Revenue, Collection
           Case 20-11878 Doc 16 Filed 11/11/20 Entered 11/11/20 23:17:22 Imaged Certificate of
                                          Notice Page 4 of 4
District/off: 053L-2                                               User: admin                                                            Page 2 of 2
Date Rcvd: Nov 09, 2020                                            Form ID: 309C                                                        Total Noticed: 28
                                                                                                            Division/Bankruptcy Section, PO Box 66658,
                                                                                                            Baton Rouge, LA 70896-6658
3846100               + EDI: VERIZONCOMB.COM
                                                                                   Nov 10 2020 00:13:00     Verizon, Post Office Box 660108, Dallas, TX
                                                                                                            75266-0108

TOTAL: 7


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason    Name and Address
smg             *                Louisiana Department of Revenue, Collection Division/Bankruptcy Section, P. O. Box 66658, Baton Rouge, LA 70896-6658
3846086         *                Clicklease, LLC, 1182 W. 2400 S, Suite A, Salt Lake City, UT 84119-8510
3846089         *+               First Data, c/o TASQ Technology, Attn: Terminal Returns, 1169 Canton Road, Marietta, GA 30066-6066

TOTAL: 0 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 11, 2020                                        Signature:           /s/Joseph Speetjens
